Citation Nr: 1225563	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  10-06 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include spondylosis.  

2.  Entitlement to service connection for external otitis.

3. Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION


The Veteran had active service from February 1981 to January 1983, from August 1987 to September 1988, from August 1990 to December 1990 and from July 2006 to January 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating action by the above Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Videoconference hearing held in February 2012, before the undersigned at the RO in Des Moines, Iowa.  The transcript from that hearing has been associated with the claims file and reviewed.  

In this case, recent VA medical records were added to the Veteran's electronic Virtual VA folder, which were considered by the RO in the November 2011 Supplemental Statement of the Case.  Because the current appeal includes records that are located only in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The issues of entitlement to service connection for hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In March 2012, prior to the promulgation of a decision in the current appeal, the Veteran requested a withdrawal of the issues of entitlement to service connection for otitis externa and sinusitis.

2.  The most probative (competent and credible) medical evidence of record indicates a cervical spine disability, to include spondylosis, was not present in service; did not manifest to a compensable degree within one year of the Veteran's discharge from service; and does not relate it to an established event, injury, or disease during service. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Substantive Appeal in the claims for entitlement to service connection for service connection for otitis externa and sinusitis have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).

2.  A cervical spine disability, diagnosed as spondylosis, was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn claims

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 20.101, 20.202.

In a March 2012 statement, the Veteran requested withdrawal of his appeal as to the claims for entitlement to service connection for otitis externa and sinusitis.  In view of his expressed desire, the Board finds that further action with regard to these issues is not appropriate.  

Accordingly, the Board does not have jurisdiction to review these claims.  The claims must, therefore, be dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b),(c).


II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a pre-adjudication letter dated in August 2008, the RO informed the Veteran of its duty to assist him in substantiating his cervical spine claim under the VCAA, and the effect of this duty upon his claim.  This letter also informed him of how disability ratings and effective dates are assigned, if service connection were to be granted.  See Dingess v. Nicholson, supra.  The Veteran has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board also finds that VA has satisfied its duty to assist the Veteran in the development of the service connection claim adjudicated herein.  His in-service and pertinent post-service treatment reports are of record.  The RO attempted to locate outstanding treatment records date in the 1990s from Palmer Chiropractic Clinic, but was informed that the records were unavailable.  See email correspondence dated in May 2012.  The RO also obtained a VA examination in October 2008.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA medical opinion obtained in this case is more than adequate, as it reflects a full review of all medical evidence of record, is supported by sufficient detail, and refers to specific documents, medical history, the Veteran's statements regarding what he believes was the onset of his cervical spondylosis, as well as a review of medical literature, to support the conclusions reached.  

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claims.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  


III.  Law and Analysis

The Veteran is seeking service connection for cervical spondylosis that he contends began in service as a result of wearing night vision goggles and headgear weighing close to 10 pounds.  See March 2012 hearing transcript (Tr.) p.5.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection for certain specified chronic diseases, such as arthritis, may be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Service treatment records are entirely negative for any specific cervical spine complaints during service, and none are documented.  In addition, there was no reference to a cervical spine disability at the time of his December 2007 post-deployment examination.  

However, post-service records show that in October 2008, within several months of service discharge, the Veteran was provided a VA examination to determine the etiology of his current cervical spine disorder.  He reported that he developed neck pain when he began using old-style night vision equipment that required constant head movement and a counter weight on the back of the helmet.  Over the past two years he has sought treatment from a chiropractor.  He reported no neck pain, but complained of stiffness, fatigability, lack of endurance, and loss of motion with left rotation.  He also denied weakness, swelling, heat, redness, instability, giving way, and locking.  On examination range of motion was 0 to 45 degrees on flexion, extension, and lateral flexion on both sides.  Rotation was 0 to 80 degrees, bilaterally.  There was no additional limitation on repetitive use of joints due to pain, fatigue, weakness or lack of endurance and no evidence of crepitation or instability.  X-rays of the cervical spine mild spondylosis.  The diagnosis was musculoskeletal neck pain.  The examiner reported there was no other diagnosis, the X-ray did not show arthritis, neurological function was normal, and there was no joint instability.  

The examiner referenced a variety of medical articles discussing the most common etiological factors for cervical spondylosis.  He specifically cited to an article that indicated that cervical spondylosis existed in 25 to 50 percent of the population by age 50, and 75 to 85 percent by age 65.  After reviewing the claims file and medical literature, the examiner concluded that cervical spondylosis did not occur with acute trauma.  

The Veteran then submitted an April 2012 email response from his private chiropractor noting that the Veteran's original visit was for sciatic low back pain.  However he did note in later treatment that the Veteran had neck pain as well.  He went on to state that he was unsure of a connection between the Veteran's job duties in that most aging patients have cervical spondylosis to a degree.  It seemed that the Veteran's diagnosis was a general one which made it difficult to relate it to his job duties, but that was not to say that it did not accelerate the diagnosis.  

In this case, the evidence of record does not provide any medical basis for holding that the claimed cervical spine disability was incurred in service.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is appropriate where there is forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a (2011).

Normal forward flexion of the cervical segment of the spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  See Note 2, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, Plate V (2011).

Although the Veteran had multiple periods of active service between 1981 and 2008, there is nothing to indicate findings of cervical spondylosis during that time.  The critical issue in this case is the presumptive period (one year following service).  However, presumptive service connection under 38 C.F.R. §§ 3.307, 3.309 requires not just the presence of a disability within one year of separation from service, it also requires that the disability must be manifested to a compensable degree.  In this case, the Veteran was diagnosed with cervical spondylosis within a year of service, but not to a compensable degree.  Medical records demonstrate full range of motion of the cervical spine.  There was also no evidence of arthritis, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture.  Therefore, service connection for cervical spondylosis on a presumptive basis must be denied.  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  However, no medical evidence has been presented to show a causal nexus between any aspect of service and the Veteran's cervical spondylosis.  There are two medical opinions of record that address the etiology and onset of the Veteran's cervical spondylosis.  

Following a review of them both, the Board finds the 2008 VA opinion highly probative as it is based upon a complete review of the Veteran's entire claims file and supported by detailed rationale.  The VA examiner considered the Veteran's reported history of his military duties as a helicopter pilot and his beliefs that his cervical spine problems were the result of the heavy headgear that he was required to wear.  The VA examiner reviewed this relevant history as contained in medical records from service onward, aside from the results of the personal clinical evaluation, and discussed the Veteran's symptoms in the context of that history.  As a result, the examiner was able to address fully the salient question as to the origin of the Veteran's current cervical spine disability and its relationship to military service.  

Careful consideration has also been given to the opinion of the private chiropractor as to the nature and etiology of the Veteran's cervical spine disability.  The Board is cognizant that this examiner has evaluated the Veteran over time and thus should be well aware of his condition and the medical treatment for it.  While the private opinion implicated the Veteran's "job duties" as either causing or accelerating the Veteran's cervical spine disability, he also indicated that it was a difficult connection to make.  At best, the opinion does little more than indicate the possibility that the Veteran's cervical spine disability is related to service and thus is entitled to minimal probative value.  Bloom v. West, 12 Vet. App. 185, 187 (1999) (by using the term "could," without supporting clinical data or other rationale, doctor's opinion simply was too speculative to provide the degree of certainty required for medical opinion).  See Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant was "possibly" suffering from a disability was deemed speculative).  Such speculation is not legally sufficient to establish service connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); and 38 C.F.R. § 3.102 (reasonable doubt does not include resort to speculation or remote possibility).  

Therefore, after weighing all the evidence, the Board finds greater probative value in the 2008 VA examiner's conclusions, and, in light of the other evidence of record, that negative nexus opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  The private medical opinion, while not discounted entirely, is entitled to less probative weight in the face of the remaining evidentiary record. 

Consequently, the Board is unable to attribute the post-service development of the Veteran's cervical spondylosis to his military service.  

In reaching this conclusion, the Board has not overlooked the Veteran's contentions; his statements to healthcare providers; or his hearing testimony.  His primary assertion is that his cervical spondylosis is related to service.  The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Federal Circuit Court also held in Buchanan (and Davidson and Jandreau), however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  So to ultimately have probative value, the Veteran's assertions also have to be credible and judged in relation to the other evidence in the file - including any medical evidence addressing the determinative issue of causation.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

That said, the Board notes that the Veteran is not a medical professional, and therefore, his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Although the Board recognizes the sincerity of the arguments advanced by the Veteran in this case, his contentions regarding the etiology of his claimed disability are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  

In other words, while the Veteran is competent to attest to his military duties and their effect on his body, but his opinion that his cervical spondylosis was caused by such duties, is outweighed by the more thoroughly explained and detailed opinion from the 2008 VA physician on this etiological question.  Compare Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis) with Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  

Accordingly, the preponderance of the evidence is against the claim and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).  


ORDER

The claim of entitlement to service connection for otitis externa is dismissed.

The claim of entitlement to service connection for sinusitis is dismissed.

Service connection for a cervical spine disability, to include spondylosis, is denied.  


REMAND

The Veteran seeks service connection for hearing loss and tinnitus that he claims are directly related to excessive noise exposure during military service.  

His service records indicate that he served as a helicopter pilot.  Therefore, his account of in-service noise exposure appears credible and consistent with the circumstances of his service.  See VBA Fast Letter 10-35 (September 2010).  Thus, the Board concedes the Veteran's exposure to noise in service.  

In October 2008, the Veteran was referred for VA examination for the purpose of obtaining an opinion as to whether or not any current hearing loss and tinnitus could be related to service.  On audiological evaluation pure tone thresholds for the right ear were 5, 5, 0, 0, and 20, decibels at 500, 1000, 2000, 3,000, and 4000 Hertz (Hz), respectively, and for the left ear at the same frequencies were 5, 0, 5, 5 and 10 decibels.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  The audiological results were summarized as normal hearing in both ears.  With regard to the Veteran's complaints of tinnitus, the audiologist concluded that it was less likely as not that the tinnitus was related to noise exposure during military service on the basis that the Veteran having tinnitus both on a post-deployment health assessment and at a recent medical evaluation.  The audiologist explained that the tinnitus was secondary to sinus problems and any relationship would need to be addressed by a specialist in sinus issues.  

The record also includes an uninterpreted graphic representation of private audiometric data from May 2012.  Puretone thresholds for the Veteran's right ear were 20, 30, 30, and 40, decibels at 500, 1000, 2000, and 4000 Hz, respectively, and for his left ear at the same frequencies were 5, 10, 15, and 30, respectively.  However, because the numerical values for pure tone results at the frequency for 3000 Hz were not reported and because the report does not reflect use of the Maryland CNC Word List to evaluate speech discrimination, it may not be used to determine the appropriate rating under the schedular criteria for hearing loss.  38 C.F.R. § 4.85.  

Nonetheless, a comparison between the 2008 VA examination and the 2012 private examination appears to suggest some increase in bilateral hearing loss.  Also, with regard to the claim for tinnitus, the examiner has indicated that deference must be made to an ear, nose, and throat physician as it was outside the scope of practice of an audiologist.  Given the foregoing, the Board finds that additional VA examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if it is necessary to decide the claim).  Specifically, the examiner should be asked to provide an opinion as to whether the type, degree, and pattern of the Veteran's hearing loss is consistent with his conceded noise exposure during military service.

The Board stresses that, because the Veteran is competent to report the onset of tinnitus in service (as this requires only personal knowledge and not medical expertise and as it comes to him through his senses), the examiner must acknowledge and discuss the Veteran's contention that he developed hearing loss and tinnitus during service and that he has experienced continued problems since that time.  Dalton supra.  That said, however, the Veteran's contentions regarding this symptom also must be considered in light of the medical and other evidence of record to determine whether his lay testimony is also credible (a factual determination) to resultantly have probative value.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In addition, ongoing pertinent treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  In this regard, the Board notes that the most recent record of any outpatient treatment that the Veteran has undergone (and that is included in his claims folder or Virtual VA folder) is dated in June 2011.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms from the Veteran, procure any medical records, not already in the claims file, pertaining to treatment or evaluation of his hearing loss and tinnitus.  All pertinent records should be obtained and associated with the claims folder.  

Document the attempts to obtain such records.  If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder or Virtual VA folder (as appropriate). 

2.  The Veteran should be examined by an otolaryngologist or ear, nose throat (ENT) specialist, and given an audiological evaluation to assess the current nature of his hearing acuity and tinnitus.  The claims folder must be made available to the examiner for review, and the examination report should include discussion of the Veteran's documented medical history and assertions.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies, including audiological testing, should be performed, and the examiner should review the results of any testing prior to completing the report.  

The examiner should provide numeric interpretation of the audiogram conducted on examination and should set forth numeric values for each of the pure tone thresholds at 500, 1000, 2000, 3000, and 4000 Hertz.  The reported numeric values and speech recognition scores (Maryland CNC test) must be in conformity with the requirements of 38 C.F.R. § 3.385.  

The examiner also should take into consideration the Veteran's competent and credible statements regarding his in-service noise exposure, the onset of hearing loss and tinnitus, and continuity of hearing loss and tinnitus since service.  The examiner is asked to provide an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any current hearing loss and tinnitus diagnosed on examination is consistent with his active duty, or whether such a causal relationship is unlikely (i.e., a probability of less than 50 percent).  [Note: The Veteran's in-service noise exposure has been conceded.].  In answering this question, the examiner should address the October 2008 VA audiological examination report indicating that the Veteran's tinnitus is secondary to sinus problems.  

The basis for the conclusions reached should be stated in full, and any opinion contrary to those already of record should be reconciled, to the extent possible.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination and must reflect that it was sent to his last known address of record.  If the Veteran fails to report to the examination, the record must indicate whether the notification letter was returned as undeliverable.

4.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the hearing loss and tinnitus issues on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  All evidence should be reviewed, to include all evidence submitted since the November 2011 supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


